- Prepared by EDGARX.com UNITED STATES Securities and Exchange Commission Washington, D.C. 20549 Schedule 13D Under the Securities Exchange Act of 1934 (Amendment No. 2)* Security Land & Development Corporation (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) Mark S. Burgreen Hull Barrett, PC 801 Broad Street Suite 700 Augusta, Georgia (706) 722-4481 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) May 26, 2017 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box.□ Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 814348108 (1) Name of reporting person W. Stewart Flanagin, Jr. (2) Check the appropriate box if a member of a group (see instructions) (a)☐ (b)☐ (3) SEC use only (4) Source of funds (see instructions) Not applicable (5) Check if disclosure of legal proceedings is required pursuant to Items 2(d) or 2(e) ☐ (6) Citizenship or place of organization U.S. Number of shares beneficially owned by each reporting person with: (7) Sole voting power 497,114 (8) Shared voting power (9) Sole dispositive power 497,114 (10) Shared dispositive power (11) Aggregate amount beneficially owned by each reporting person 497,114 (12) Check if the aggregate amount in Row (11) excludes certain shares (see instructions) ☐ (13) Percent of class represented by amount in Row (11) 12.6% (14) Type of reporting person (see instructions) IN This Amendment No. 2 (this “Amendment”) to Schedule 13D amends the Schedule 13D (the “Schedule 13D”) filed by the reporting person, dated December 9, 1993, as amended by Amendment No. 1 dated May 25, 2017, and amends the following Items of the Schedule 13D: Item 5. Interest in Securities of the Issuer. (a) Mr. Flanagin beneficially owns an aggregate of 497,114 shares of the Issuer's common stock, constituting 12.6% of the number of shares of such common stock outstanding on the date hereof. This Amendment reflects an increase in percentage ownership resulting from the Issuer’s completion of a tender offer in which the Issuer acquired 1,284,751 shares of its common stock, resulting in fewer shares outstanding. As a result of the completion of the offer, the Company has 3,958,356 common shares issued and outstanding. Signature.After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: June 21, 2017 Signature: /s/ W. Stewart Flanagin, Jr. Name/Title: W. Stewart Flanagin, Jr.
